         Case 2:18-cr-00292-DWA Document 214 Filed 04/06/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                  )
   -vs-                                                   )         Criminal No. 18-292
                                                          )
ROBERT BOWERS,                                            )
                                                          )
        Defendant.                                        )

AMBROSE, Senior District Judge




                                       OPINION AND ORDER

        The Defendant moves to strike the Federal Death Penalty Act (“FDPA”) based

upon the contention that the “Use”1 and “Implementation”2 execution provisions violate

the anticommandeering provision of the Tenth Amendment and the non-delegation

doctrine of the Constitution. The Government counters that the Defendant’s challenges

are not ripe and lack substantive merit. The Court has considered the Defendant’s Motion,

the Government’s Response, and the Defendant’s Reply. See ECF Docket Nos. 162,

182, 198.

        Invocation of each provision at issue is dependent upon a sentence of death. Yet

this case is still in a pretrial posture. No jury has been empaneled. No verdict of guilt has

been rendered. Questions regarding “use” and “implementation” and the effectuation of



1
  The “Use” provision permits “[a] United States marshal charged with supervising the implementation of a
sentence of death” to use “appropriate State or local facilities” as well as the services of “an appropriate
State or local official” provided that the costs of such use are paid. 18 U.S.C. § 3597(a).
2 The “Implementation” provision instructs that a person who has been sentenced to death shall be placed

into the custody of a Untied States marshal, “who shall supervise implementation of the sentence in the
manner prescribed by the law of the State in which the sentence is imposed.” 18 U.S.C. § 3596(a).

                                                     1
         Case 2:18-cr-00292-DWA Document 214 Filed 04/06/20 Page 2 of 3



capital punishment at this stage are speculative. The Supreme Court cautions that, “[a]

claim is not ripe for adjudication if it rests ‘upon contingent future events that may not

occur as anticipated, or indeed may not occur at all.’” Texas v. United States, 523 U.S.

296, 300 (1998). I find persuasive the decisions rendered by other courts facing similar

challenges. See United States v. Smith, Crim. No. 16-86, 2019 WL 1450315, * 2 (D.

Alaska April 1, 2019) (rejecting the defendant’s “implementation” and “use” challenges as

unripe, stating, “[s]ince this case is still in a pretrial posture, questions about effecting

capital punishment rest on ‘contingent future events that may not occur as anticipated, or

indeed may not occur at all.’”); United States v. Madison, 337 F. Supp.3d 1186, 1198

(M.D. Fla. 2018) (characterizing the defendant’s implementation and use argument as

“not ripe, rooted in speculation, as the Court is still in pretrial posture, and no death

sentence has been imposed. As such, the Court can neither address nor strike down

these FDPA provisions as unconstitutional.”); United States v. Mills, 393 F. Supp.3d 650,

668 (E.D. Mich. 2019) (“because the Court is still in the pre-trial stage of this case and no

death    sentence    has   been    imposed,       Defendants’   abstract   and   speculative

anticommandeering arguments rest entirely upon contingent future events that may never

occur, and, therefore, they are not ripe.”); and United States v. Ofomata, Crim. No. 17-

201, 2019 WL 1409764 (E.D. La. March 28, 2019) (after finding the implementation and

use provisions are severable from the remainder of the FDPA, denying the motion

challenging the constitutionality of those provisions as unripe).

        Based upon the sound approach taken by these courts, which I adopt, the

Defendant’s Motion (ECF No. 162) is denied. If the Defendant is convicted on a capital




                                              2
        Case 2:18-cr-00292-DWA Document 214 Filed 04/06/20 Page 3 of 3



count, and if the jury decides to impose the death penalty, this motion may be renewed

at that time.



Date: April 6, 2020

                                              BY THE COURT:



                                              _____________________________
                                              Donetta W. Ambrose
                                              United States Senior District Judge




                                          3
